DETAILED ACTION
RE: Lee et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.    The examiner of your application in the USPTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Hong Sang, Art Unit: 1643.	

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
4.	New claims 54-56 have been added. Claims 1-26 and 40-46 have been canceled.  Claims 27-39 and 47-56 are pending.
5.	Claims 27-39 and 47-56 are under examination.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 6/4/2016, 7/27/2016, 9/13/2016, 11/1/2016 and 2/23/2017. It is noted, however, that applicant has not filed certified copies of the KR10-
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 8/5/2021 has been considered by the examiner.

Rejections Withdrawn
8.	All 103 rejections set forth in the previous office action are withdrawn in view of applicant’s amendments to the claims and upon further consideration.

Rejections Maintained
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 27-39, 47-53 and new claims 54-56 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-53 of 
11.	Claims 27-39, 47-53 and new claims 54-56 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-35 of copending Application No. 16079451(reference application) in view of Kim et al. (US2006/0121474).
The response states that applicant reserves the right to file a Terminal Disclaimer over the commonly-owned patents and applications when all other objections and rejections are withdrawn, so that the obviousness-type double patenting rejection, if still maintained, is the only remaining rejection.
The rejections are maintained as applicant has not taken any actions to resolve the issues.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 27-36, 38-39 and 47-56 are rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US 5,776,684, date of patent 7/7/1998), in view of Sun et al. (American J Hematology, 2003, 74:78-84) and Roos et al. (US 5,840,338, date of patent: 11/24/1998).
Chirikjian et al. teaches a method for staining biomolecules with a desired stain, said method comprising the steps of: 
 (i) 	applying a gelled matrix containing the desired stain distributed evenly 
therein (a patch) to a gel or support (a plate) containing said biomolecules; 
(ii) 	allowing said stain to diffuse from the gelled matrix to said biomolecules (the stain is left on the plate); and 
(iii) 	removing said gelled matrix from said gel or support (which indicates that the patch is configured to be separate from the plate) (claim 1). 
Chirikjian et al. further teaches a method for detecting specific DNA fragments present on a membrane, said method comprising the steps of: 
 (i) 	applying to said membrane (a plate) a gelled matrix containing a labeled probe distributed evenly therein (a patch) capable of hybridizing specifically with the DNA fragments to be detected; 
 (ii) 	allowing the probe to diffuse from the gelled matrix to the membrane 

 (iii) 	detecting a complex formed between the DNA fragments and the labeled 
probe specific therefor (claim 3). 
	Chirikjian et al. teaches that their invention relates to a process for delivering biomolecules from a gelled matrix to a nitrocellulose membrane onto which DNA, RNA or protein has been transferred for the purpose of detecting specific DNA fragments, RNA or protein such as in the Southern, northern, or western hybridization assay well known to a person with ordinary skill in the art (the paragraph bridging columns 3 and 4). Chirikjian et al. teaches that the method can also be applied to western transfers for the detection of proteins separated on a gel and transferred to a membrane, and the label to be used can be alkaline phosphatase, horseradish peroxidase or a chemiluminescent reagent (column 4, lines 28-32). Chirikjian teaches that the gelled matrix comprises a mesh, thus has a net-like structure.
Chirikjian et al. does not teach detecting tumor cells in a sample, wherein the sample is blood, the sample is fixed to the plate, or the sample is blood smears. Chirikjian does not teach providing a substrate on the plate in order to identify an antibody bound to the tumor cells. Chirikjian does not teach acquiring an image of the plate. Chirikjian does not teach adjusting a temperature of the sample in order to provide a reaction environment for the staining reagent. Chirikjian does not teach that the patch has a net-like structure with microcavities.
Sun teaches detecting tumor cells in blood smears and fixed bone marrow cells by in situ hybridization using fluorescence labeled DNA probes and by immunohistochemistry using antibodies (abstract and page 1923, column 1). The 
Roos et al. teaches that proteins, antibodies and polynucleotides can be loaded into polymers (column 52, lines 15-21). A ligand (e.g. an enzyme or antibody) may be physically trapped and protected within a polymer gel or may be immobilized to a polymer chain by linkage that are labile to enzymes or aqueous solvent having a specific pH or temperature, when such gel is swollen, it will incorporate solvent and if the solvent can degrade the labile linkages, the antibody or other molecule will be released from the gel into the environment (column 43, lines 6-15). Roos et al. teaches that the polymer gels are microporous (column 14, last para)
It would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the method of Chirikjian to use the gelled matrix to deliver labeled DNA probes or labeled antibodies to blood samples fixed on the slides including blood smears to detect tumor cells in view of Sun and Roos. One of ordinary skill in the art would have been motivated to do so for purpose of cancer diagnosis. One of ordinary skill in the art would have a reasonable expectation of success because Chirikjian teaches a process for delivering biomolecules from a gelled matrix to a nitrocellulose membrane onto which DNA, RNA or protein has been transferred for the purpose of detecting specific DNA fragments, .
 
14.	Claims 27-28, 30-36, 38-39, 47-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US 5,776,684, date of patent 7/7/1998), in view of Komatsu et al. (US 2008/0090267A1, pub. date: 4/17/2008) and Roos et al. (US 5,840,338, date of patent: 11/24/1998).
Chirikjian et al. teaches a method for staining biomolecules with a desired stain, said method comprising the steps of: 
 (i) 	applying a gelled matrix containing the desired stain distributed evenly 
therein (a patch) to a gel or support (a plate) containing said biomolecules; 
(ii) 	allowing said stain to diffuse from the gelled matrix to said biomolecules (the stain is left on the plate); and 
(iii) 	removing said gelled matrix from said gel or support (which indicates that the patch is configured to be separate from the plate) (claim 1). 
Chirikjian et al. further teaches a method for detecting specific DNA fragments present on a membrane, said method comprising the steps of: 

 (ii) 	allowing the probe to diffuse from the gelled matrix to the membrane 
under hybridizing conditions; and 
 (iii) 	detecting a complex formed between the DNA fragments and the labeled 
probe specific therefor (claim 3). 
	Chirikjian et al. teaches that their invention relates to a process for delivering biomolecules from a gelled matrix to a nitrocellulose membrane onto which DNA, RNA or protein has been transferred for the purpose of detecting specific DNA fragments, RNA or protein such as in the Southern, northern, or western hybridization assay well known to a person with ordinary skill in the art (the paragraph bridging columns 3 and 4). Chirikjian et al. teaches that the method can also be applied to western transfers for the detection of proteins separated on a gel and transferred to a membrane, and the label to be used can be alkaline phosphatase, horseradish peroxidase or a chemiluminescent reagent (column 4, lines 28-32). Chirikjian teaches that the gelled matrix comprises a mesh, thus has a net-like structure.
Chirikjian does not teach a method of delivering a reagent to a sample comprising cancer cells and detecting cancer. Chirikjian does not teach that the patch has a net-like structure with microcavities.
Komatsu et al. teach a method for providing a reagent to a living sample comprising the steps of: contacting a thin-film comprised of a porous body with a living sample containing a cell or tissue, and discharging a solution containing at least one  
Roos et al. teaches that proteins, antibodies and polynucleotides can be loaded into gels (column 52, lines 15-21). A ligand (e.g. an enzyme or antibody) may be physically trapped and protected within a polymer gel or may be immobilized to a polymer chain by linkage that are labile to enzymes or aqueous solvent having a specific pH or temperature, when such gel is swollen, it will incorporate solvent and if the solvent can degrade the labile linkages, the antibody or other molecule will be released from the gel into the environment (column 43, lines 6-15). Roos et al. teaches that the polymer gels are microporous (column 14, last para).
It would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the method of Chirikjian to use the gelled matrix to deliver labeled antibodies to living samples comprising cancer cells in view of Komatsu and Roos. One of ordinary skill in the art would have been motivated to do so for purpose of cancer diagnosis. One of ordinary skill in the art would .

15.	Claims 27-28, 30-39, 47-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US5,776,684, date of patent 7/7/1998), in view of Komatsu et al. (US 2008/0090267A1, pub. date: 4/17/2008) and Roos et al. (US 5,840,338, date of patent: 11/24/1998), further in view of Schmidt et al. (US 2013/0337566A1, pub. date: 12/19/2013).
The teachings of Chirikjian, Komatsu and Roos have been set forth above as they apply to claims 27-28, 30-36, 38-39, 47-48 and 50-52.
Chirikjian, Komatsu and Roos do not teach providing nutrients to the cells.
Schmidt et al. teaches that hydrogel can be used to deliver desired nutrients to cell culture ([0031]-[0032]).  
prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide a nutrient, as taught by Schmidt in the method of Chirikjian, as modified by Komatsu and Roos. One of ordinary skill in the art would have been motivated to do so in order to culture the cells to enable detection of cancer cells because the method of Komatsu is for detecting living samples comprising cancer cells. One of ordinary skill in the art would have a reasonable expectation of success, because hydrogel was used in the art to deliver nutrients to cell culture as shown by Schmidt.

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HONG SANG/Primary Examiner, Art Unit 1643